DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/21 has been entered.
 
Double Patenting
Applicant is advised that should claims 15-19 & 21 be found allowable, claims 22-27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 8-27 are is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Iott et al. (US PG Pub No. 2014/0163682).
Regarding Claim 8, Iott et al. discloses a spinal fusion system (100, Figs. 34-35 & 1-7,  Paragraphs [0104-0105 & 0069-0088]) comprising: an upper plate (110); a lower plate (112), the lower plate being separate from the upper plate (Paragraph [0072], See Figs. 1-2 & 36 for side view); wherein the upper plate and the lower plate are configured to be positioned within an intervertebral space of a subject (Paragraph [0104]); and an implant (carriage 156, Fig. 34) configured to be advanced between the upper plate and the lower plate (Paragraphs [0073 & 0104-0105]), wherein advancing the implant between the upper plate and the lower plate is configured to separate the upper plate relative to the lower plate along an entire length of the implant (Paragraph [0079]) from a first end of the upper plate (left front end of 110 as seen in Fig. 34) to a second end of the upper plate (right rear end of 110 at 124 as seen in Fig. 34) and from a first end of the lower plate (left front end of 112) to a second end of the lower plate (right rear end of 112) (Paragraphs [0073, 0104-0105]); wherein the upper plate comprises a plurality of movable protruding members (blades, spikes, pins, or piercing elements 276, Figs. 
	Regarding Claim 9, Iott et al. discloses wherein the movable protruding members comprise spikes or other sharp features or members (blades, spikes, pins, or piercing elements 276, Paragraph [0104]).
Regarding Claim 10, Iott et al. discloses wherein the system comprises alignment features (ramps 168 of carriage and corresponding ramped cutouts 164 formed in endplate 110, Figs. 34-35) to assist in alignment of the upper and lower plates relative to the implant (Paragraph [0076]).
Regarding Claim 11, Iott et al. discloses wherein the alignment features comprise one or more rails and one or more grooves, wherein the one or more grooves are configured to mate with the one or more rails (ramps 168 of carriage correspondingly engage the ramped cutouts 164 formed in the endplate 110 when the carriage 156 is moved along the length of the implant during expansion or contraction of the implant, Figs. 34-35).
Regarding Claim 12, Iott et al. discloses wherein the implant comprises PEEK and titanium (Paragraph [0074]).
Regarding Claim 13, Iott et al. discloses at least one screw (300, Fig. 35 & Figs. 1-2, Paragraph [0106]), wherein the at least one screw or other fastener is configured to further secure the system to a subject's spine (Fig. 7).
Regarding Claim 14, Iott et al. discloses wherein the implant comprises at least one chamber (332, Fig. 6, Paragraph [0084]) configured to hold grafting material.
Regarding Claims 15 & 22, Iott et al. discloses a spinal fusion system (100, Figs. 34-35 & 1-7,  Paragraphs [0104-0105 & 0069-0088]) comprising: an upper base member (110); a lower base member (112), wherein the lower base member is separate from the upper base member (Paragraph [0072], See Figs. 1-2 & 36 for side view); wherein the upper base member and the lower plate are configured to be positioned within an intervertebral space of a subject (Paragraph [0104]); and an implant (carriage 156, Fig. 34) configured to be advanced between the upper base member and the lower base member (Paragraphs [0073 & 0104-0105])), wherein the implant is configured to move the upper base member relative to the lower base member along an entire length of the implant between a first end of the upper base member (left front end of 110 as seen in Fig. 34) to a second end of the lower base member (right rear end of 112 near 124, not shown in Fig. 34) when the implant is advanced between the upper base member and the lower base member (Paragraph [0079]); wherein the upper base member comprises a plurality of protruding members (blades, spikes, pins, or piercing elements 276, Figs. 34-35, Paragraphs [0104-0105]), wherein the protruding members are configured to be deployed (through piercing guides 278, Fig. 35 via movement of the carriage 156 along the length of the implant) when the implant is advanced between the upper base member and the lower base member (Figs. 34-35).
Regarding Claims 16 & 23, Iott et al. discloses wherein the protruding members comprise spikes or other sharp features or members (blades, spikes, pins, or piercing elements 276, Paragraph [0104]).
Regarding Claims 17 & 24, Iott et al. discloses wherein the system comprises alignment features (ramps 168 of carriage and corresponding ramped cutouts 164 formed in endplate 110, Figs. 34-35) to assist in alignment of the upper and lower base members relative to the implant (Paragraph [0076]).
Regarding Claims 18 & 25, Iott et al. discloses wherein the alignment features comprise one or more rails and one or more grooves, wherein the one or more grooves are configured to mate with the one or more rails (ramps 168 of carriage correspondingly engage the ramped cutouts 164 formed in the endplate 110 when the carriage 156 is moved along the length of the implant during expansion or contraction of the implant, Figs. 34-35).
Regarding Claims 19 & 26, Iott et al. discloses wherein the implant comprises PEEK and titanium (Paragraph [0074]).
Regarding Claim 20, Iott et al. discloses at least one screw (300, Fig. 35 & Figs. 1-2, Paragraph [0106]), wherein the at least one screw is configured to further secure the system to a subject's spine (Fig. 7).
Regarding Claims 21 & 27, Iott et al. discloses wherein the implant comprises at least one chamber (332, Fig. 6, Paragraph [0084]) configured to hold grafting material.

Response to Arguments
Applicant’s amendments, filed 07/27/21, have overcome the objection to claim 8.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/JESSICA WEISS/Primary Examiner, Art Unit 3775